                                                                        1   ALVERSON TAYLOR
                                                                            & SANDERS
                                                                        2   KURT R. BONDS, ESQ.
                                                                            Nevada Bar #6228
                                                                        3   ADAM R. KNECHT, ESQ.
                                                                            Nevada Bar #13166
                                                                        4
                                                                            6605 Grand Montecito Parkway
                                                                        5   Suite 200
                                                                            Las Vegas, Nevada 89149
                                                                        6   (702) 384-7000
                                                                            efile@alversontaylor.com
                                                                        7   Attorneys for Jubilant Cadista
                                                                        8   Pharmaceuticals, Inc.

                                                                        9                              UNITED STATES DISTRICT COURT
                                                                                                            DISTRICT OF NEVADA
                                                                       10
                                                                            DEVRA HANEY-WILLIAMS,                              Case No.: 2:17-CV-02900-JCM-GWF
                                                                       11
                                                                                  Plaintiff,
ALVERSON TAYLOR & SANDERS




                                                                       12
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                            v.                                                 STIPULATION AND ORDER FOR
                                                                       13                                                      DEFENDANT JUBILANT CADISTA
                                    (702) 384-7000 fax (702)385-7000




                                                                            JUBILANT CADISTA                                   PHARMACEUTICAL TO EXTEND
                                     LAS VEGAS, NEVADA 89149




                                                                       14   PHARMACEUTICALS, INC., SAM’S WEST                  TIMETO FILE REPLY IN SUPPORT
                                                                            INC., dba SAM’S PHARMACY #10-4974,                 OF ITS MOTION TO DISMISS
                                              LAWYERS




                                                                       15                                                      DEFENDAT SAM’S WEST INC.’S
                                                                       16         Defendants.                                  FIRST AMENDED CROSSCLAIM

                                                                       17                                                      (First Request)
                                                                            SAM’S WEST INC.,
                                                                       18
                                                                                  Cross-Complainant,
                                                                       19
                                                                            v.
                                                                       20
                                                                            JUBILANT CADISTA
                                                                       21   PHARMACEUTICALS, INC., a foreign
                                                                            corporation; DOE INDIVIDUALS 1-10; DOE
                                                                       22   EMPLOYEES 11-20; and ROE
                                                                            CORPORATIONS 21-30,
                                                                       23

                                                                       24         Cross-Defendants,

                                                                       25         COMES         NOW          Defendant/Cross-Defendant     JUBILANT        CADISTA

                                                                       26   PHARMACEUTICALS, INC. (“Jubilant Cadista”), by and through its counsel, Alverson Taylor

                                                                       27   & Sanders, and Defendant/Crossclaimant SAM’S WEST INC. (“Sam’s West”), by and through

                                                                       28   its counsel, Phillips Spallas & Angstadt LLC, and hereby submit the following stipulation
                                                                                                                                                      KB/26030
                                                                                                                      1
                                                                        1   extending Jubilant Cadista’s time to file a Reply in Support of its Motion to Dismiss Sam's
                                                                        2   West's First Amended Crossclaim. This is the first stipulation for an extension of time. Now
                                                                        3   therefore, it is hereby
                                                                        4           STIPULATED AND AGREED that Jubilant Cadista’s time to file a Reply in Support of
                                                                        5   its Motion to Dismiss Sam's West's First Amended Crossclaim shall be extended from April 9,
                                                                        6   2019 to April 16, 2019.
                                                                        7           IT IS SO AGREED AND STIPULATED.
                                                                        8
                                                                            Dated: April 8, 2019                           Dated: April 8, 2019
                                                                        9
                                                                            PHILLIPS, SPALLAS & ANGSTADT LLC               ALVERSON TAYLOR & SANDERS
                                                                       10

                                                                       11   By: /s/ Alyce W. Foshee            .           By: /s/ Adam Knecht                   .
                                                                            ROBERT K. PHILLIPS                             Kurt R. Bonds, Esq.
                                                                            Nevada Bar No. 11441                           Nevada State Bar No. 6228
ALVERSON TAYLOR & SANDERS




                                                                       12
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                            ALYCE W. FOSHEE                                Adam R. Knecht, Esq.
                                                                       13   Nevada Bar No. 14519                           Nevada State Bar No. 13166
                                    (702) 384-7000 fax (702)385-7000
                                     LAS VEGAS, NEVADA 89149




                                                                            504 South Ninth Street                         6605 Grand Montecito Parkway
                                                                       14   Las Vegas, Nevada 89101                        Suite 200
                                              LAWYERS




                                                                       15   (702) 938-1510                                 Las Vegas, Nevada 89149
                                                                            (702) 938-1511 (Fax)                           Attorneys for Jubilant Cadista
                                                                       16   rphillips@psalaw.net                           Pharmaceuticals, Inc.
                                                                            afosheeRpsataw.net
                                                                       17   Attorneys for Defendant Sam’s West, Inc.
                                                                       18

                                                                       19           IT IS SO ORDERED:

                                                                       20

                                                                       21                                              ____________________________________
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                       22

                                                                       23
                                                                                                                                April 10, 2019
                                                                                                                       DATED: ____________________________
                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28
                                                                                                                                                            KB/26030
                                                                                                                       2
